Citation Nr: 0511447	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-08 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for migraine headaches 
with vertigo and loss of balance, also claimed as secondary 
to service-connected disabilities.  

3.  Entitlement to an initial rating higher than 10 percent 
for arachnoiditis.

4.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder with depression.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty in the military from July 
1960 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating determination of the Washington, D.C., 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2003, the veteran's appeal was transferred to the RO 
in Pittsburgh, Pennsylvania, which now has jurisdiction over 
his case.

The claims for service connection for migraine headaches with 
vertigo and loss of balance and for a higher initial rating 
for the arachnoiditis must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The veteran also has 
asserted that he is entitled to a higher rating for his post-
traumatic stress disorder (PTSD).  The RO adjudicated this 
latter claim in October 2004.  But some of the additional 
medical evidence he more recently submitted, in March 2005, 
pertains to this claim.  And he indicated in his accompanying 
statement - in response to that October 2004 decision - 
that he wants a 100 percent rating for his PTSD.  So inasmuch 
as this statement constitutes a notice of disagreement (NOD) 
with that RO decision, this claim also is being REMANDED to 
the RO via the AMC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  VA will notify the veteran if further action is 
required on his part concerning these remanded claims.  The 
Board, however, will go ahead and decide his other claim, for 
service connection for hypertension.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim for hypertension.

2.  The veteran's hypertension has been etiologically linked 
to both the chronic pain from his several service-connected 
physical disabilities and his PTSD.


CONCLUSION OF LAW

The veteran's hypertension is proximately due to his service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected disabilities are:  
degenerative disc disease (DDD) of the cervical spine with 
nerve impingement, status post cervical laminectomy - rated 
60-percent disabling since December 1, 1997; degenerative 
changes of the lumbosacral spine with radiculopathy - rated 
40-percent disabling since February 21, 1995; PTSD with 
depression - rated 30-percent disabling since November 9, 
1998; fecal incontinence - rated 10-percent disabling, also 
since November 9, 1998; arachnoiditis - rated 10-percent 
disabling, also since November 9, 1998; and erectile 
impotence - rating 0-percent disabling 
(i.e., noncompensable), also since November 9, 1998.  As 
well, he has had a total disability rating due to individual 
unemployability (TDIU) since February 21, 1995, and he has 
been receiving special monthly compensation (SMC) since 
November 9, 1998, on account of loss of use of a creative 
organ.

The veteran readily acknowledges he was not diagnosed with 
hypertension while in the military, but nonetheless, he 
believes the condition eventually developed after service as 
a result of the extreme pain caused by his several 
service-connected physical disabilities and the anxiety and 
depression caused by his service-connected PTSD.  So he is 
requesting service connection for hypertension on a secondary 
basis.



A condition that is proximately due to or the result of a 
service-connected disability shall be service connected.  38 
C.F.R. § 3.310(a).  This includes situations where the 
service-connected disability has chronically aggravated the 
non-service-connected condition, but compensation is only 
payable for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

As expected, the veteran's service medical records do not 
show a diagnosis of hypertension or sustained elevated blood 
pressure readings.

A letter from a private cardiologist, Jeffery A. Whitford, 
dated in February 1999 is of record.  The cardiologist stated 
the veteran had a history of hypertension and required a 
change in medication due to inadequate response.  His blood 
pressure reading was 180/110.  

Also of record in an October 1999 letter from Dr. Terry Rose.  
This physician stated the veteran developed hypertension in 
1997, and that the condition was to a "greater or lesser 
extent" caused by his service-connected physical and 
emotional trauma.  

Dr. David Colquhoun, a private cardiologist, examined the 
veteran in August 2001.  This private physician stated the 
veteran had atherosclerosis, which had not led to any luminal 
narrowing; the he was diagnosed with hypertension in 1991; 
that he had been on medication for this condition since 1996; 
and that his blood pressure on examination was 120/80.  In an 
addendum dated later that month, Dr. Colquhoun also stated 
that it was a reasonable hypothesis that anxiety caused by 
the veteran's combat service had significantly contributed to 
the development of his hypertension.  Yet another more recent 
letter from Dr. Colquhoun, dated in January 2002, is also of 
record.  And in it, he stated that chronic pain, depression, 
and anxiety, as well as service arachnoiditis are risk 
factors in the development of coronary artery disease and 
hypertension.



The medical opinions of these two physicians indicate, rather 
unequivocally, that the veteran's hypertension is 
etiologically linked to his several service-connected 
disabilities, both physical and mental.  So he is entitled to 
service connection for the hypertension on a secondary basis 
- particularly if all reasonable doubt concerning the 
etiology of it is resolved in his favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Therefore, this claim is granted.

The Board notes parenthetically that, on November 9, 2000, 
the Veterans Claims Assistance Act (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
since has been codified at 38 U.S.C.A. 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and the implementing 
regulations were codified at 38 C.F.R. 3.102, 3.156(a), 3.159 
and 3.326 (2004).  

The VCAA and implementing regulations eliminated the 
requirement of submitting evidence of a well-grounded claim, 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  And 
as part of the notice, VA is to specifically inform the 
claimant and his representative of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. 5103A; 38 C.F.R. 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159).

Since, however, in this particular case at hand, the Board is 
granting service connection for hypertension, this is the 
greatest benefit the veteran can receive under the 
circumstances.  Obviously then, any failure to notify or 
assist him pursuant to the VCAA is merely inconsequential 
and, therefore, at most, no more than harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Secondary service connection for hypertension is granted.  


REMAND

As alluded to, under the VCAA, VA is required to notify the 
veteran of the information and evidence necessary to 
substantiate a claim - including which portion of any such 
information and evidence is to be provided by which party, 
him or VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He has not yet received the required notification 
regarding his claims for service connection for migraine 
headaches with vertigo and loss of balance and for an initial 
rating higher than 10 percent for his arachnoiditis.  And 
this must be done before deciding these claims.

Also, "[I]n a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim."  
38 C.F.R. § 3.159(c)(4)(i).  The examinations of record are 
inadequate to resolve these issues and, therefore, additional 
fee-basis examinations should be obtained.  

As well, the veteran has submitted additional evidence and 
argument since the statement of the case (SOC) in March 2003 
pertaining to his claim for service connection for migraine 
headaches with vertigo and loss of balance, and even since 
the May 2004 supplemental statement of the case (SSOC) 
pertaining to his claim for a higher initial rating for his 
arachnoiditis.  The RO must consider this additional evidence 
before the Board and address it in another SSOC.  
See 38 C.F.R. § 19.31(b)(1) (2004).



And as already indicated, the RO issued a decision in October 
2004 denying the veteran's claim for a rating higher than 30 
percent for his PTSD with depression.  He since has submitted 
additional medical evidence in response, including some 
pertaining to his PTSD, and in his accompanying March 2005 
statement he indicated he wants a 100 percent rating for this 
condition.  His March 2005 statement, in response to the RO's 
October 2004 decision, is a timely notice of disagreement 
(NOD) concerning the rating for his PTSD.  And when, as here, 
the veteran submits a timely NOD, but has not received an 
SOC, the Board must remand the claim to the RO (rather than 
merely referring it there) to issue an SOC and to give him an 
opportunity to perfect an appeal to the Board concerning this 
additional claim by filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement).  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, these claims hereby are REMANDED to the RO, via 
the AMC, for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his claims for service 
connection for migraine headaches with 
vertigo and loss of balance and for an 
initial rating higher than 10 percent for 
his arachnoiditis.  This letter must 
request that he submit all relevant 
evidence and information in his 
possession concerning these claims.

2.  Also ask the veteran to identify all 
VA and non-VA health care providers that 
have treated him for his migraine 
headaches with vertigo and loss of 
balance, and for arachnoiditis.  Obtain 
the treatment records from each health 
care provider he identifies, provided 
these records are not already on file.



3.  Upon completion of the above, 
schedule the veteran for an examination 
to obtain a medical opinion concerning 
the etiology of his migraine headaches 
with vertigo and loss of balance.  More 
specifically, the designated examiner 
should indicate whether it is at least as 
likely as not (i.e., 50-percent or 
greater probability) the migraines and 
associated symptoms are proximately due 
to or the result of his several service-
connected physical and mental 
disabilities.  Any diagnostic testing and 
evaluation needed to make this 
determination should be performed, and 
the examiner should have access to the 
claims file for a review of the veteran's 
pertinent medical history.

4.  Also schedule the veteran for an 
examination to assess the current 
severity of his arachnoiditis.  
The designated examiner should list all 
the complaints the veteran has concerning 
this condition and discuss them in the 
context of what was confirmed on 
objective clinical evaluation.  Give the 
examiner access to the claims file for 
the veteran's pertinent medical history.

5.  Then readjudicate the veteran's 
claims for service connection for 
migraine headaches with vertigo and 
loss of balance, and for an initial 
rating higher than 10 percent for the 
arachnoiditis, based on the additional 
evidence obtained.  If these claims are 
not granted to his satisfaction, send him 
an SSOC concerning these claims and give 
him an opportunity to respond to it.



6.  Also, in response to his NOD recently 
received in March 2005 (timely contesting 
the RO's October 2004 decision), send the 
veteran an SOC concerning his claim for a 
rating higher than 30 percent for his 
PTSD with depression.  And notify him 
that he still then needs to file a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement) to perfect an 
appeal to the Board concerning this 
additional claim.  If, and only if, 
he perfects an appeal to the Board 
concerning this additional claim should 
it be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


